Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
This communication is responsive to application filed on 12/21/2021.


Allowable Subject Matter
Claims 1-20 allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art of
record teaches nor fairly suggests all the limitations recited in the claims. Specifically,
none of the prior art of record teaches or suggests “ assigning a third user to the room based upon user properties, wherein the user properties correspond to at least one of social network data indicative of an image posted by  the third user or one or more messages written by one or more users; and providing, for concurrent display, on a first computing device of the first user, a second computing device of the second user and a third computing device of the third user: at least some of the live stream of the event in the video interface of the service; first content, received from the first user during the live stream of the event, in the communication interface of the service; and second content, received from the second user during the live stream of the event, in the communication interface of the service.”
 These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's
disclosure.
- Rathod, U.S. Patent Pub. No. 2011/0276396, System and method for dynamically processing, Attaching, Dynamic contextual and Accessible Links and Presenting of Physical or digital auctions, locations, Logs, Life Stream, behavior and Status.

- Lee et al. U.S. Patent Pub. No.20200326996, Method, System and Non-Transitory Computer-Readable Medium for Managing Event Messages and System for Presenting Conversation Thread.
-  Jain et al. U.S. Patent Pub. No. 2021/0044559, Chat Group Recommendations for Chat Applications.
- Jang U.S. Patent Pub. No.2018/0367325, Method and System for Sorting Chatroom List Based on Conversational Activeness and Contextual Information.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on



Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.